 

Exhibit 10.5

 

INDEMNIFICATION AGREEMENT

 

This Agreement is made as of [DATE], by and between Lion Biotechnologies, Inc.,
a Nevada corporation (the “Corporation”), and [NAME] (“Indemnitee”), a [TITLE]
of the Corporation.

 

RECITALS

 

WHEREAS, it is essential to the Corporation to retain and attract as directors
and officers the most capable persons available;

 

WHEREAS, it is the express policy of the Corporation to indemnify its directors
and officers so as to provide them with the maximum possible protection
permitted by law;

 

WHEREAS, Indemnitee does not regard the protection available under the
Corporation’s Articles of Incorporation and Bylaws and insurance as adequate in
the present circumstances, and may not be willing to serve or remain as director
and/or officer without adequate protection; and

 

WHEREAS, the Corporation desires Indemnitee to serve, or continue to serve, as a
director and/or officer of the Corporation.

 

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Corporation and Indemnitee hereby agree as follows:

 

1.          Indemnitee’s Agreement to Serve. Indemnitee agrees to serve, or to
continue to serve, as an officer of the Corporation for so long as she is duly
appointed or until such time as she tenders her resignation in writing or is
removed from such position.

 

2.          Definitions. As used in this Agreement:

 

(a)          The term “Proceeding” shall include any threatened, pending or
completed action, suit or proceeding, whether brought by or in the right of the
Corporation or otherwise and whether of a civil, criminal, administrative or
investigative nature, and any appeal therefrom.

 

(b)          The term “Corporate Status” shall mean the status of a person who
is or was a director and/or officer of the Corporation, or is or was serving, or
has agreed to serve, at the request of the Corporation, as a director, officer,
partner, trustee, employee or agent of another corporation, partnership, joint
venture, limited liability company, trust or other enterprise.

 

(c)          The term “Expenses” shall include, without limitation, attorneys’
fees, retainers, court costs, transcript costs, fees of experts, reasonable
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and other disbursements or expenses of
the types customarily incurred in connection with investigations, judicial or
administrative proceedings or appeals, but shall not include the amount of
judgments, fines or penalties against Indemnitee or amounts paid in settlement
in connection with such matters.

 

 

 

 

(d)          References to an “other enterprise” shall include employee benefit
plans; references to “fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Corporation” shall include any service as a director, officer, employee or agent
of the Corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner she reasonably believed to be in the interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

3.          Indemnification in Third-Party Proceedings. The Corporation shall
indemnify Indemnitee in accordance with the provisions of this Paragraph 3 if
Indemnitee was or is a party to, or is threatened to be made a party to or
otherwise involved in, any Proceeding (other than a Proceeding by or in the
right of the Corporation to procure a judgment in its favor) by reason of
Indemnitee’s Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith, against all Expenses, judgments,
fines, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with such Proceeding, if
Indemnitee acted in good faith and in a manner which Indemnitee reasonably
believed to be in, or not opposed to, the best interests of the Corporation and,
with respect to any criminal Proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendere, or
its equivalent, shall not, of itself, create a presumption that Indemnitee did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Corporation and, with respect
to any criminal Proceeding, had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

4.          Indemnification in Proceedings by or in the Right of the
Corporation. The Corporation shall indemnify Indemnitee in accordance with the
provisions of this Paragraph 4 if Indemnitee was or is a party to, or is
threatened to be made a party to or otherwise involved in, any Proceeding by or
in the right of the Corporation to procure a judgment in its favor by reason of
Indemnitee’s Corporate Status or by reason of any action alleged to have been
taken or omitted in connection therewith, against all Expenses and, to the
extent permitted by law, judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding, if Indemnitee acted in good faith and
in a manner which Indemnitee reasonably believed to be in, or not opposed to,
the best interests or the Corporation, except that no indemnification shall be
made under this Paragraph 4 in respect to any claim, issue or matter as to which
Indemnitee shall have been adjudged by a court of competent jurisdiction, after
the exhaustion of all appeals therefrom, to be liable to the Corporation or for
amounts paid in settlement to the Corporation, unless and only to the extent
that the court before which the Proceeding was brought or other court of
competent jurisdiction shall determine upon application that, despite the
adjudication of such liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Expenses and
other amounts as such court shall deem proper.

 

 2 

 

 

5.          Exceptions to Right of Indemnification. Notwithstanding anything to
the contrary in this Agreement: (a) except as set forth in Paragraph 10, the
Corporation shall not indemnify Indemnitee in connection with a Proceeding (or
part thereof) initiated by Indemnitee unless the initiation thereof was approved
by the Board of Directors of the Corporation; (b) the Corporation shall not
indemnify Indemnitee to the extent Indemnitee is reimbursed from the proceeds of
insurance, and in the event the Corporation makes any indemnification payments
to Indemnitee and Indemnitee is subsequently reimbursed from the proceeds of
insurance, Indemnitee shall promptly refund such indemnification payments to the
Corporation to the extent of such insurance reimbursement; and (c) unless
otherwise ordered by a court of competent jurisdiction, the Corporation shall
not indemnify Indemnitee if a court of competent jurisdiction in a final
adjudication determines that Indemnitee’s acts or omissions involved intentional
misconduct, fraud or a knowing violation of law which was material to the
Proceeding.

 

6.          Indemnification of Expenses. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee has been successful, on the merits
or otherwise, in defense of any Proceeding or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith. Without limiting the foregoing, if any Proceeding or any claim, issue
or matter therein is disposed of, on the merits or otherwise (including a
disposition without prejudice), without (a) the disposition being adverse to
Indemnitee, (b) an adjudication that Indemnitee was liable to the Corporation,
(c) a plea of guilty or nolo contendere by Indemnitee, (d) an adjudication that
Indemnitee did not act in good faith and in a manner she reasonably believed to
be in or not opposed to the best interests of the Corporation, and (e) with
respect to any criminal proceeding, an adjudication that Indemnitee had
reasonable cause to believe her conduct was unlawful, Indemnitee shall be
considered for the purposes of this Agreement to have been wholly successful
with respect thereto. In addition, notwithstanding any other provision contained
in this Agreement, to the extent that Indemnitee is, by reason of her Corporate
Status, a witness to any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified and held harmless from all Expenses actually and
reasonably incurred by Indemnitee in connection therewith.

 

 3 

 

 

7.          Notification and Defense of Claims. As a condition precedent to
Indemnitee’s right to be indemnified, Indemnitee agrees to notify the
Corporation in writing as soon as reasonably practicable of any Proceeding for
which indemnity will or could be sought by Indemnitee and provide the
Corporation with a copy of any summons, citation, subpoena, complaint,
indictment, information or other document relating to such Proceeding with which
Indemnitee is served; provided, however, that the failure to give such notice
shall not relieve the Corporation of its obligations to Indemnitee under this
Agreement, except to the extent, if any, that the Corporation is actually and
materially prejudiced by the failure to give such notice. With respect to any
Proceeding of which the Corporation is so notified, the Corporation shall be
entitled to participate therein at its own expense and/or to assume the defense
thereof at its own expense, with legal counsel reasonably acceptable to
Indemnitee. After notice from the Corporation to Indemnitee of its election so
to assume such defense, the Corporation shall not be liable to Indemnitee for
any legal or other expenses subsequently incurred by Indemnitee in connection
with such Proceeding, other than as provided below in this Paragraph 7.
Indemnitee shall have the right to employ Indemnitee’s own counsel in connection
with such Proceeding, but the fees and expenses of such counsel incurred after
notice from the Corporation of its assumption of the defense thereof shall be at
the expense of Indemnitee unless (a) the employment of counsel by Indemnitee has
been authorized by the Corporation, (b) counsel to Indemnitee shall have
reasonably concluded and advised the Corporation in writing that there is a
conflict of interest on any significant issue between the Corporation and
Indemnitee in the conduct of the defense of such Proceeding, or (c) the
Corporation shall not in fact have employed counsel to assume the defense of
such Proceeding, in each of which cases the fees and expenses of counsel for
Indemnitee shall be at the expense of the Corporation, except as otherwise
expressly provided by this Agreement. The Corporation shall not be entitled,
without the consent of Indemnitee, to assume the defense of any claim brought by
or in the right of the Corporation or as to which counsel for Indemnitee shall
have reasonably made the conclusion and given the notice provided for in clause
(b) above. The Corporation shall not be required to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding effected
without its written consent. The Corporation shall not settle any Proceeding in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent. Neither the Corporation nor Indemnitee will
unreasonably withhold its consent to any proposed settlement.

 

8.          Advancement of Expenses. Any Expenses incurred by Indemnitee in
connection with any such Proceeding to which Indemnitee was or is a witness or a
party or is threatened to be a party by reason of her Corporate Status or by
reason of any action alleged to have been taken or omitted in connection
therewith shall be paid by the Corporation in advance of the final disposition
of such matter; provided, however, that the payment of such Expenses incurred by
Indemnitee in advance of the final disposition of such matter shall be made only
upon receipt of an undertaking by or on behalf of Indemnitee to repay all
amounts so advanced in the event that it shall ultimately be determined by a
court of competent jurisdiction that Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement; and further
provided that no such advancement of Expenses shall be made if it is determined
in accordance with the terms of this Agreement that (a) Indemnitee did not act
in good faith and in a manner Indemnitee reasonably believed to be in, or not
opposed to, the best interests of the Corporation, or (b) with respect to any
criminal action or proceeding, Indemnitee had reasonable cause to believe
Indemnitee’s conduct was unlawful. Such undertaking shall be accepted without
reference to the financial ability of Indemnitee to make such repayment. If,
pursuant to the terms of this Agreement, Indemnitee is not entitled to be
indemnified with respect to such Proceeding, then such Expenses shall be repaid
by Indemnitee within sixty days after the receipt by Indemnitee of the written
request by the Corporation for Indemnitee to make payments to the Corporation.

 

 4 

 

 

9.          Procedure for Indemnification. In order to obtain indemnification
pursuant to Paragraph 3, 4, 6 or 8 of this Agreement, Indemnitee shall submit to
the Corporation a written request, including in such request such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification or advancement of Expenses. Any such indemnification or
advancement of Expenses shall be made promptly by the Corporation and in any
event within sixty days after receipt by the Corporation of the written request
of Indemnitee, unless with respect to requests under Paragraph 3 or 4 the
Corporation determines within such sixty-day period that Indemnitee did not meet
the applicable standard of conduct set forth in Paragraph 3 or 4, as the case
may be. Such determination, and any determination pursuant to Paragraph 8 that
advanced Expenses must be repaid to the Corporation, shall be made in each
instance (a) by the Corporation’s Board of Directors by majority vote of a
quorum consisting of directors who are not, and were not, parties to the
Proceeding (“Disinterested Directors”), (b) if a majority vote of a quorum
consisting of Disinterested Directors so orders, by independent legal counsel
(selected by the Disinterested Directors) in a written opinion, (c) if a
majority vote of a quorum of Disinterested Directors cannot be obtained, by
independent legal counsel (selected by the Disinterested Directors) in a written
opinion, or (d) by the stockholders of the Corporation, if that option is
selected by the Disinterested Directors. To the extent permitted by applicable
law, such counsel may be regular legal counsel to the Corporation. If there are
no Disinterested Directors, independent legal counsel shall be selected by a
majority vote of the directors then in office.

 

10.        Remedies. The right to indemnification and advancement of Expenses as
provided by this Agreement shall be enforceable by Indemnitee in any court of
competent jurisdiction. Unless otherwise required by law, the burden of proving
that indemnification is not appropriate shall be on the Corporation. Neither the
failure of the Corporation to have made a determination prior to the
commencement of such action that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation pursuant to Paragraph 9 that Indemnitee has not
met such applicable standard of conduct shall create a presumption that
Indemnitee has not met the applicable standard of conduct. Indemnitee’s
expenses, of the type described in the definition of “Expenses” in Paragraph
2(c), actually and reasonably incurred in connection with successfully
establishing Indemnitee’s right to indemnification, in whole or in part, in any
such Proceeding also shall be reimbursed by the Corporation.

 

11.        Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of the Expenses, judgments, fines, penalties or amounts paid in
settlement actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any Proceeding but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such Expenses, judgments, fines, penalties or amounts paid in settlement to
which Indemnitee is entitled.

 

12.        Subrogation. In the event of any payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and take
all action reasonably necessary to secure such rights, including execution of
such documents as are reasonably necessary to enable the Corporation to bring
suit to enforce such rights.

 

 5 

 

 

13.        Term of Agreement. This Agreement shall continue until and terminate
upon the latest of (a) six years after the date that Indemnitee shall have
ceased to serve as a director and/or officer of the Corporation or, at the
request of the Corporation, as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise; (b) the
expiration of all applicable statute of limitations periods for any claim which
may be brought against Indemnitee in a Proceeding as a result of her Corporate
Status; or (c) the final termination of all Proceedings pending on the date set
forth in clauses (a) or (b) in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Paragraph 10 of this Agreement relating
thereto.

 

14.        Indemnification Hereunder Not Exclusive. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may be entitled under the Corporation’s
Articles of Incorporation or Bylaws, any agreement, any vote of stockholders or
Disinterested Directors, the applicable law of the State of Nevada, and any
other law (common or statutory) or otherwise, both as to action in Indemnitee’s
official corporate capacity and as to action in another capacity while holding
office for the Corporation. Nothing contained in this Agreement shall be deemed
to prohibit the Corporation from purchasing and maintaining insurance, at its
expense, to protect itself or Indemnitee against any expense, liability or loss
incurred by it or Indemnitee in any such capacity, or arising out of
Indemnitee’s status as such, whether or not Indemnitee would be indemnified
against such expense, liability or loss under this Agreement; provided that the
Corporation shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise, including as provided in Paragraph 5 of this
Agreement.

 

15.        No Special Rights. Nothing in this Agreement shall confer upon
Indemnitee any right to continue to serve as a director or officer of the
Corporation for any period of time or at any particular rate of compensation.

 

16.        Savings Clause. If this Agreement or any portion thereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines, penalties and amounts paid in settlement with respect to any Proceeding
to the full extent permitted by any applicable portion of this Agreement that
shall not have been invalidated and to the fullest extent permitted by
applicable law.

 

17.        Counterparts; Signatures. This Agreement may be executed in two
counterparts, both of which together shall constitute the original instrument.
This Agreement may be executed by facsimile signatures or by signatures e-mailed
in PDF format.

 

18.        Successors and Assigns. This Agreement shall be binding upon the
Corporation and its successors and assigns and shall inure to the benefit of the
estate, heirs, executors, administrators and personal representatives of
Indemnitee.

 

 6 

 

 

19.        Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.        Amendment and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties to this Agreement. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision of this
Agreement nor shall any such waiver constitute a continuing waiver.

 

21.        Notices. Each notice, demand and other communication hereunder shall
be in writing and shall be deemed to have been given (1) when delivered by hand,
(2) if mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, or (3) on the first
business day after having been delivered to a reputable overnight delivery
service:

 

(a)          if to Indemnitee, to Indemnitee’s address set forth on the
signature page of this Agreement;

 

(b)          if to the Corporation, to:

 

Lion Biotechnologies, Inc.

112 W. 34th Street, 17th floor,

New York, New York 10120

Attention: Board of Directors

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

22.        Applicable Law. This Agreement is governed by and is to be construed
in accordance with the laws of the State of Nevada without giving effect to any
provisions thereof relating to conflict of laws.

 

23.        Enforcement. The Corporation expressly confirms and agrees that it
has entered into this Agreement in order to induce Indemnitee to continue to
serve as a director and/or officer of the Corporation and acknowledges that
Indemnitee is relying upon this Agreement in continuing in such capacity.

 

[Remainder of page intentionally left blank]

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

 

  LION BIOTECHNOLOGIES, INC.         By:     Print Name:     Title:            
Signature of Indemnitee         Print Name:           Address:              

 

 8 

 

